      Case 8:19-cv-00481-SP Document 23 Filed 11/23/20 Page 1 of 1 Page ID #:810



 1
 2                                                                         JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   CELIA ALATORRE                   ) Case No. SA CV 19-481-SP
     RODRIGUEZ,                       )
12                                    )
                        Plaintiff,    ) JUDGMENT
13                                    )
                    v.                )
14                                    )
      ANDREW M. SAUL,                 )
15    Commissioner of Social Security )
      Administration,                 )
16                                    )
                        Defendant.    )
17   _____________________________ )
18
19         IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
20 Social Security Administration is REVERSED and this matter REMANDED,
21 pursuant to sentence four of 42 U.S.C. § 405(g) for further administrative
22 proceedings consistent with the court’s Memorandum Opinion and Order filed
23 contemporaneously with the filing of this Judgment.
24
25 Dated: November 23, 2020
26
                                          SHERI PYM
27                                        United States Magistrate Judge
28
